WALKER, P. J.
The petitioners for the writ of habeas corpus, in making affidavit without any qualification whatever to the explicit averments of facts contained in the petition, more than complied with the requirement of the statute (Code, § 7010) that the application “must be verified by the oath of the applicant, to the effect that the statements therein contained are true to the best of his knowledge, information, and belief.” The petition was not subject to objection on the ground that there had been a failure to comply with this requirement of the statute.
The statute (Code, §§ 7007, 7010) plainly permits an application for the want of habeas corpus to be made by one person for the benefit of another, the cause of whose alleged imprisonment or restraint is sought to be inquired into. Conceding that this statute was not intended to authorize the issuance of the writ at the instance of a mere stranger having no relation of any sort to the person detained (21 Cyc. 289), yet it cannot be said of the present proceeding that it was instituted and conducted by persons so devoid of any interest in the matter. The petition described the persons whose alleged unlawful custody and restraint were sought to be inquired into as “county convicts of said Monroe county,” and one of the petitioners Avas alleged to be “the hirer of Monroe county convicts by virtue of a contract Avith the proper authority of said county, and as such hirer entitled to their custody.” These averments showed that that petitioner, instead of the person to whom the writ was prayed to be directed, Avas the one Avho Avas entitled to the custody of the convicts men*450tioned. There is nothing in the provisions of section 2 of the act, “To provide for the hiring, management, control, and inspection of county convicts” (Acts Sp. Sess. 1907, p. 179; Criminal Code, p. 422), to indicate that one to whom county convicts have been hired, as authorized by the statute, is not a proper person to raise a question as to their unlawful restraint by another who is without right to have the custody of' them. The possession and exercise of the rights and powers of superintendence and control of convicts sentenced to hard labor for a county which by the terms of that section are conferred upon the court of county commissioners, or board of revenue, when such convicts are worked or hired in the county where convicted, but otherwise upon the board of inspectors of convicts, are not at all inconsistent with the maintenance, by the hirer of such convicts, of the custody of them to whom he is entitled under lawful contract. On the contrary, it is contemplated by the statute that the superintendence, direction, and control provided for are to be exercised while such convicts are in the custody for which the law makes provision.
By his return to the writ, the person to whom it was directed claimed that he was entitled to the custody of the convicts held by him under a contract bearing date February 14, 1910. One of the provisions of this contract, a copy of which was made an exhibit to the return, was “that this contract is to commence on the 14th day of February, 1910, and terminate on the 14th day of February, 1912.” The petition for the writ of habeas corpus was filed on April 12, 1912. At that time, and at the time of the appellant’s return to the writ, whatever rights he may ever have had under the contract upon which he relied had by the plain terms of it expired. His claim of thé right to retain the *451custody of convicts wbo bad been delivered to bim prior to February 14, 1912, and whose terms of bard labor had not expired when the writ was sued out and the return to it made, was based upon the circumstance that, pursuant to a requirement of the contract, be bad, on the delivery of the convicts to bim, paid in advance for the hire of them, at the stipulated monthly rate, for the periods of bard labor as imposed by the respective sentences, with the result that, at the date named in the contract for its expiration, he bad the custody of convicts for whose hire for periods extending beyond that date be bad already paid. We are not of opinion that this provision of the contract, and the appellant’s compliance with it, can be given the effect of extending bis right to the custody of such convicts beyond the date Avbicb, by the plain and explicit words óf the contract itself, is made the time limit of any right of the appellant under it. Whether or not be is entitled to have repaid to bim so much of the amounts which he bad paid in advance as represented the hire of convicts for the periods of bard labor still remaining to be served at the date of the termination of the contract, be cannot sustain a claim that be continued to be entitled to the custody of the convicts after the expiration of the period to which any right in bim to their custody was limited by the contract. As at the time of the issuance of the writ and of the return to it the appellant was without' any right to the custody of the convicts in question, be cannot complain of the order made by the court in reference to the disposition to be made of. them.
- Affirmed.